                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JAMES STUART FALLER, II,

            Plaintiff,

v.                                        Civil Action No. 5:18CV160
                                                             (STAMP)
UNITED STATES BUREAU OF PRISONS,
UNITED STATES DEPARTMENT OF JUSTICE,
JENNIFER SAAD, as Warden of FCI-Gilmer,
JOHN MORAN, individually and in
his official capacity,
JOSEPH LEE YEAGER, individually and
in his official capacity,
RANDAL D. LOUK, individually and
in his official capacity,
GREGG R. FEARDAY, in his official
capacity and
UNKNOWN FEDERAL EMPLOYEES/AGENTS
and DIRECT CONTRACTORS,

            Defendants.


                     MEMORANDUM OPINION AND ORDER
           DENYING PLAINTIFF’S MOTION TO DISQUALIFY JUDGES
         AND APPOINT SPECIAL JUDGE FROM OUTSIDE JURISDICTION

                           I.    Background

     The pro se1 plaintiff, James Stuart Faller, II, filed this

civil action asserting claims under Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971).        ECF No. 6.     In that

complaint, he asserts that he was injured while completing a prison

order and that he did not receive appropriate medical care or

medication for the injury.      ECF No. 6-1 at 1-9.   That complaint,



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
however, is not at issue regarding this memorandum opinion and

order.       Rather,    at    issue     now       is   the    plaintiff’s       motion   to

disqualify the undersigned judge as well as “all Federal Judges and

Magistrates in the District of West Virginia and to appoint a

Special Judge from outside the Circuit.”                      ECF No. 28-1 at 1.

      Previously, the plaintiff filed a motion titled “Omnibus

Motion to Disclose Possible Conflicts or Bias and Reconsider

Electronic     Filing        Pursuant    to        Address      Pro     Se     Plaintiff’s

Qualifications.”        ECF No. 13.           The plaintiff asserted that the

magistrate judge was biased because the magistrate judge “has been

making sua sponte, ex-parte inquiries and investigations into the

background of the Plaintiff, which has resulted in inaccurate,

highly biased reports about the instant Plaintiff.”                             Id. at 1.

After reviewing the plaintiff’s affidavits in support of his motion

and   the    plaintiff’s       other     filings,            this    Court     denied    the

plaintiff’s motion.          ECF No. 15.

      The plaintiff has since filed a motion to disqualify the

undersigned judge as well as “all Federal Judges and Magistrates in

the District of West Virginia and to appoint a Special Judge from

outside the Circuit” under 28 U.S.C. §§ 144 and 455(b)(1).                               ECF

No. 28.     In his motion, he contends that: (1) the Court has engaged

in    an    extrajudicial       investigation            and        obtained     incorrect

information from the investigation; (2) the Court has refused to

provide him information regarding this investigation; (3) the Court


                                              2
has refused to issue summonses; (4) the Court has entered two

orders that conflict with the law; (5) he discovered and documented

more     than     one    million      dollars         in     “direct       theft    and

misappropriation” from prison staff and that after learning that he

was aware of the theft, the prison staff intentionally tried to

injure    or    kill    him;   and   (6)       the   Court    used   the     incorrect

information obtained from the investigation to deny him use of the

Court’s electronic filing system.                    See ECF No. 28-1.         In his

motion, the plaintiff states that “the Court contacted Kentucky

where Faller’s wrongful conviction derived and engaged in an ad

hominem investigation of Faller.” Id. at 2. Moreover, he attaches

an affidavit, in which he reiterates the various claims listed

above. Id. Lastly, he attaches an internet source, an affirmation

by Adrienne Southworth who has known the plaintiff for ten years,

a correspondence from Adrian Gilbert, an email from Jack Conway to

all    Kentucky    Attorney     General        staff,      among   others,    and   an

affirmation from Judge Ray Corns who has previously worked with the

plaintiff.

       For the reasons set forth below, the plaintiff’s motion to

disqualify the undersigned judge and “all Federal Judges and

Magistrates in the District of West Virginia and to appoint a

Special Judge from outside the Circuit” is DENIED.




                                           3
                          II.    Applicable Law

     Under 28 U.S.C. §§ 144 and 455, a litigant may request the

recusal of a federal judge.              In particular, 28 U.S.C. § 144

(“§ 144”) states the following:

     Whenever a party to any proceeding in a district court
     makes and files a timely and sufficient affidavit that
     the judge before whom the matter is pending has a
     personal bias or prejudice either against him or in favor
     of any adverse party, such judge shall proceed no further
     therein, but another judge shall be assigned to hear such
     proceeding.

     The affidavit shall state the facts and the reasons for
     the belief that bias or prejudice exists, and shall be
     filed not less than ten days before the beginning of the
     term at which the proceeding is to be heard, or good
     cause shall be shown for failure to file it within such
     time. A party may file only one such affidavit in any
     case.   It shall be accompanied by a certificate of
     counsel of record stating that it is made in good faith.

     Furthermore,    28   U.S.C.     §   455(b)(1)   (“§   455”)   states   in

pertinent part that “[a judge] shall [ ] disqualify himself               . . .

[when] he has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the

proceeding.”    28 U.S.C. § 455(b)(1).2

     Usually,    a   showing    of   extrajudicial     personal    bias     and

prejudice must exist, and adverse rulings alone are generally


     2
      Section 455(b)(1) entirely duplicates bias or prejudice
grounds of recusal addressed by § 144.       Moreover, decisions
interpreting § 144 are also controlling in interpretation of bias
and prejudice language in § 455(b)(1). The standard for measuring
grounds for disqualification is similar, but the sections reach
different factual contexts. See 28 U.S.C. § 455, n.9.



                                         4
insufficient to demonstrate bias and prejudice.               See Liteky v.

United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone

almost never constitute a valid basis for a bias or partiality

motion . . . .     [T]hey . . . can only in the rarest circumstances

evidence the degree of favoritism or antagonism required [to make

fair    judgment   impossible]     when   no   extrajudicial      source   is

involved.” (citation omitted)); United States v. Grinnell Corp.,

384 U.S. 563, 583 (1966); Shaw v. Martin, 733 F.2d 304, 308 (4th

Cir. 1984) (“Alleged bias and prejudice to be disqualifying must

stem from an extrajudicial source and result in an opinion on the

merits on some basis other than what the judge learned from his

participation in the case.”). Importantly, a distinction should be

made between extrajudicial conduct and conduct within the judicial

context;   only    extrajudicial    conduct     can   be    the   basis    for

disqualification.      Davis v. Board of School Com’rs of Mobile

County, 517 F.2d 1044, 1051 (5th Cir. 1975).

       Motions based on either § 144 or § 455 must be more than

conclusory in nature or void of facts.         A judge is not required to

recuse himself where a motion contains unsubstantiated allegations

of bias.    Willner v. University of Kansas, 848 F.2d 1023, 1027

(10th Cir. 1988).      If a judge were to recuse himself upon the

filing of a letter, declaration or affidavits requesting the same,

floodgates would be opened to “judge-shopping.”            It is the duty of

a judge to determine whether affidavits are sufficient, without


                                     5
passing upon or disputing truth of the factual allegations set

forth in the affidavits.

                                 III.    Discussion

       In the plaintiff’s motion at issue, the plaintiff attached

various affidavits regarding his claim under § 144 and § 455. In

his affidavit, the plaintiff contends that: (1) the Court has

engaged in an extrajudicial investigation and obtained incorrect

information from the investigation; (2) the Court has refused to

provide him information regarding this investigation; (3) the Court

has refused to issue summonses; (4) the Court has entered two

orders that conflict with the law; (5) he discovered and documented

more     than    one         million    dollars         in     “direct       theft     and

misappropriation” from prison staff and that after learning that he

was aware of the theft, the prison staff intentionally tried to

injure    or    kill    him;    and    (6)       the   Court   used    the    incorrect

information obtained from the investigation to deny him use of the

Court’s electronic filing system.                 See ECF No. 28-1.      According to

the    plaintiff,      the    circumstances        require     the    recusal    of    the

undersigned judge and disqualification of “all Federal Judges and

Magistrates in the District of West Virginia.”                       Other than those

conclusory allegations and prior rulings, the plaintiff points to

neither personal bias nor extrajudicial conduct by the undersigned

judge or any federal judge or magistrate in this District.                            Case

law is clear that affidavits of disqualification must allege


                                             6
personal rather than judicial bias. United States v. Thompson, 483

F.2d 527 (3d Cir. 1973).       Mere conclusions are insufficient.

Instead, the affidavits must show facts demonstrating the existence

of a judge’s personal bias and prejudice.   Knoll v. Secony Mobile

Oil Company, 369 F.2d 425 (10th Cir. 1966).

     The plaintiff’s claims under § 144 lack merit.   His affidavit

of disqualification is insufficient so as to satisfy the applicable

legal standard.   The contentions in that affidavit are conclusory,

and demonstrate neither personal bias nor extrajudicial conduct by

the undersigned judge.    Moreover, his contentions under § 455 are

equally misguided.    Specifically, the plaintiff has not presented

sufficient facts or evidence which would raise a reasonable basis

for recusal of the undersigned judge or disqualification of any

other judge in this District.    The plaintiff relies primarily on

the adverse ruling made by this Court and the magistrate judge in

denying him ability to electronically file documents.   The Supreme

Court of the United States, however, has stated that “judicial

rulings alone almost never constitute a valid basis for a bias or

partiality motion.”      Liteky, 510 U.S. at 555 (citing Grinnell

Corp., 384 U.S. at 583).      Therefore, the plaintiff’s arguments

under § 455 lack merit.     Finally, his contention that the Court

engaged in an independent investigation of the plaintiff lacks

merit for reasons discussed in this Court’s order denying the

plaintiff’s omnibus motion.     See ECF No. 15.   Specifically, as


                                  7
indicated in this Court’s previous order (ECF No. 15), this Court

communicated with the Probation Office in the Western District of

Kentucky for purposes of determining the plaintiff’s motion for

permission to electronically file documents pertaining to this

civil action (ECF No. 3).           Moreover, this Court notes that the

plaintiff’s     allegations   pertaining       to     an   alleged   theft    are

irrelevant to the issue of recusal.                  Lastly, the plaintiff’s

allegations that his case has been delayed does not demonstrate

bias. See Loranger v. Stierheim, 10 F.3d 776, 784 (11th Cir. 1994)

(finding that neither a judge’s delay in handling a motion nor his

adverse rulings constituted the sort of pervasive bias requiring

the   judge’s   recusal).     Therefore,       the    plaintiff’s    motion   to

disqualify and recuse the undersigned judge (ECF No. 28) is hereby

DENIED.

                              IV.    Conclusion

      For the reasons set forth above, the plaintiff’s motion to

disqualify and recuse the undersigned judge (ECF No. 28) is DENIED.

Accordingly, the plaintiff’s request for a “Special Judge from

outside this Circuit” is denied.           Moreover, the plaintiff’s motion

(ECF No. 28) shall remain under seal at this time.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein.


                                       8
DATED:   October 18, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                            9
